Case 1:19-cv-03200-RM-SKC Document 39 Filed 01/21/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO


  Civil Action No.    19-CV-03200-SKC

  NEDA SAMIMI-GOMEZ, individually and as personal representative
  of the Estate of Kamyar Samimi;
  NEGEEN SAMIMI; and
  ANTHONY SAMIMI,

  Plaintiffs,

  v.

  THE GEO GROUP, INC.; and
  JEFFREY ELAM PETERSON, M.D.,

  Defendants.


                                    MOTION TO WITHDRAW


          Christina S. Gunn, counsel for Defendant Jeffrey Elam Peterson, MD, in the

  above-captioned matter, hereby moves the Court for an Order allowing her to withdraw

  as counsel of record:

          1.      Certificate Pursuant to D.C.COLO.LCivR.7.1: Because of this motion is

  brought       pursuant   to   D.C.COLO.LAtty5(b),      conferral   is   not   required.   See

  D.C.COLO.L.CivR7(b)(4).

          2.      Ms. Gunn will no longer be employed by Hall & Evans, L.L.C. effective

  January 22, 2020.

          3.      Craig A. Sargent, Esq., and Jared R. Ellis, Esq., of Hall & Evans, L.L.C., will

  continue to represent Defendant.
Case 1:19-cv-03200-RM-SKC Document 39 Filed 01/21/20 USDC Colorado Page 2 of 3




        4.     Defendant has received notification of the proposed withdrawal.

        5.     Because of the continuous representation, Ms. Gunn did not notify

  Defendant that he is responsible for complying with all court orders and time limitations,

  nor that they are required to obtain legal counsel, as would otherwise be required by

  D.C.Colo.LAttyR5(b).

        WHEREFORE, undersigned counsel respectfully requests that the Court grant this

  Motion and permit her to withdraw as counsel for the Defendant Jeffrey Elam Peterson,

  MD.

               Dated this 20th day of January, 2020.
                                           Respectfully submitted,
                                           s/ Christina S Gunn
                                           Christina S. Gunn, Esq.
                                           Craig A. Sargent, Esq.
                                           Jared R. Ellis, Esq.
                                           Hall & Evans, LLC
                                           1001 Seventeenth Street, Suite 300
                                           Denver, Colorado 80202
                                           gunnc@hallevans.com
                                           sargentc@hallevans.com
                                           ellisj@hallevans.com
                                           (303) 628-3300 – phone
                                           (303) 628-3368 – fax
                                           ATTORNEYS FOR DEFENDANT
                                           JEFFREY PETERSON, M.D.




                                              2
Case 1:19-cv-03200-RM-SKC Document 39 Filed 01/21/20 USDC Colorado Page 3 of 3




                          CERTIFICATE OF SERVICE (CM/ECF)
         I hereby certify that on this 20th day of January, 2020I electronically filed the
  foregoing with the Clerk of Court using the CM/ECF system which will send notification of
  such filing to the following e-mail addresses:
  Paul G. Karlsgodt, Esq.
  Marc D. Flink, Esq.
  Matthew C. Baisley, Esq.
  Michelle R. Gomez, Esq.
  Sean B. Solis, Esq.
  1801 California Street, Suite 4400
  Denver, Colorado 80202
  Email: pkarlsgodt@bakerlaw.com
  mflink@bakerlaw.com
  mbaisley@bakerlaw.com
  mgomez@bakerlaw.com
  ssolis@bakerlaw.com

  In cooperation with the ACLU Foundation of
  Colorado
  Mark Silverstein, Esq.
  Sara R. Neel, Esq.
  Arielle Herzberg, Esq.
  ACLU Foundation of Colorado
  303 East 17th Avenue, Suite 350
  Denver, Colorado 80203
  Email: msilverstein@aclu-co.org
  sneel@aclu-co.org
  aherzberg@aclu-co.org

  Ann B. Smith, Esq.
  Gordon Vaughan, Esq.
  Vaughan & DeMuro
  111 South Tejon Street, Suite 545
  Colorado Springs, Colorado 80903
  Email: asmith@vaughandemuro.com
  gvaughan@vaughandemuro.com
  Attorneys for Defendant GEO Group, Inc.

                                                 s/ Nicole Marion
                                                 Legal Assistant



                                             3
